Citation Nr: 1753805	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for bilateral foot disability, to include pes planus, hallux rigidus, hammer toe and equinus.

3. Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement syndrome with mild hypertrophic degenerative change of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1994, and from February 2008 to April 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

During the pendency of the appeal, a February 2015 rating decision granted service connection for right foot plantar fasciitis.  Additionally, a March 2016 RD granted service connection for bilateral plantar fasciitis, and assigned a 50 percent disability evaluation.  Further, an April 2017 rating decision granted service connection for cervical spine disability.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board sincerely regrets the delay, however a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

1. Bilateral Foot

In January 2014, the Board remanded this case and requested the RO to obtain a VA bilateral foot examination.  The examiner was instructed to ascertain the nature and etiology of any bilateral foot condition the Veteran might have.  For any foot disorder diagnosed, the examiner was asked to determine whether the disorder existed prior to service and, if so, to opine whether there was "clear and unmistakable evidence" that the pre-existing foot disorder was not aggravated during active duty service.  The examiner was further instructed to opine whether any diagnosed plantar fasciitis, or any other diagnosed foot disorder, at least as likely as not had its onset during service or was otherwise causally or etiologically related to service.  

The Veteran underwent a VA examination in August 2014.  The examiner diagnosed the Veteran with bilateral pes planus with July 1991 listed as the date of diagnosis, bilateral hallux rigidus with July 2014 listed as the date of diagnosis, and right foot plantar fasciitis.  The examiner initially noted the Veteran had asymptomatic bilateral pes planus prior to active duty service.  The examiner also noted the Veteran had symptomatic right foot pes planus and plantar fasciitis during and following service.  The Board also notes that the examiner diagnosed the Veteran with hammer toe involving the third, fourth and fifth toe of the right foot, and the second, third, fourth and fifth toe of the left foot, and bilateral moderately severe equinus which could not be separated from the fasciitis symptoms.  

With regard to the Veteran's right foot plantar fasciitis and pes planus, the examiner found both conditions symptomatic and chronic and that both began during active duty service due to standing continuously for 10 hours per day.  In this regard, the examiner noted that both right foot conditions were overuse injuries related to service. 

However, the Board notes that the examiner provided additional findings with regard to the diagnosed bilateral pes planus.  The examiner found that it was clear the Veteran had asymptomatic left foot pes planus and "a symptomatic" right foot pes planus prior to service.  Further, the Board notes the examiner conversely stated the Veteran had asymptomatic bilateral pes planus prior to enlistment and opined that there was clear and unmistakable evidence that the pre-existing pes planus was not aggravated during service.

A December 2015 email from the Section Chief for C&P to the August 2014 VA examiner sought clarification.  The examiner was asked to clarify whether the "pes planus, which preexisted service did not itself worsen during service" and whether the examiner's finding of "a symptomatic" right foot pes planus should be read as "asymptomatic."  The examiner responded that he agreed with all the comments and that the pes planus was very separate and not aggravated by service.  The Veteran also underwent another VA foot examination in March 2016; however, that examination only concerned the Veteran's diagnosed left foot plantar fasciitis, which, as noted above, he is currently service-connected.

The Board finds the August 2014 VA examination inadequate as the examiner provided conflicting medical findings and conclusions.  Specifically, the examiner stated the Veteran had symptomatic right foot pes planus during service which he attributed to standing for 10 hours a day.  While the examiner later admitted to a typographical error and clarified that "a symptomatic" should be read as "asymptomatic," prior references to the Veteran's right foot pes planus were unequivocal in finding that it was a chronic symptomatic condition caused by overuse due to standing for 10 hours per day.  The examiner also provided conflicting statements as to whether the right foot pes planus existed prior to service.  The examiner additionally erred by not providing medical opinions as to the other diagnosed bilateral foot conditions as instructed by the Board.  Lastly, the examiner did not opine whether the chronic right foot pes planus was aggravated by the now service-connected plantar fasciitis.  

Therefore, the Board finds the August 2014 VA examination inadequate and a new VA examination should be provided.  Additionally, in consideration that the Veteran is currently service-connected for bilateral plantar fasciitis, the Board finds that any VA examination should consider whether the Veteran's diagnosed bilateral foot conditions are secondary, to include on an aggravation basis, to his bilateral plantar fasciitis .  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

2. Sinusitis and Left Shoulder

The January 2014 Board Remand instructed the AOJ to obtain VA examinations with regard to the Veteran's sinusitis claim, and to determine the current nature and severity of his service-connected left shoulder disability.  A September 2014 VA C&P examination record noted that a voice mail message was left for the Veteran and an initial contact letter was sent in August 2014, but that the Veteran did not respond in order to schedule his examinations.  In a January 2015 correspondence, the Veteran stated that he had logged onto his VA appointments webpage weekly but did not find any notice to report for a scheduled examination.  The Veteran further requested to have his VA examinations scheduled and stated he would not miss any scheduled examination. 

After a review of the record, the Board finds that the requested VA examinations have not been scheduled by the RO in compliance with the Remand directives.  Based upon the plain language of the September 2014 VA C&P records, the Board notes that this is not a case in which the Veteran failed to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2017).  Instead, the record shows that future VA examinations were not scheduled because the Veteran did not contact the RO.  However, the Veteran clearly did contact the RO in January 2015, requested that his VA examinations be scheduled, and stated he would duly report for them.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Additionally, as noted above, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Therefore, the Board finds the Veteran should be scheduled for VA examinations with regard to his sinusitis and left shoulder claims on appeal.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed sinus disorder, to include sinusitis.  

The examiner should provide the following opinion:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disorder, to include sinusitis, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported in-service dust and environmental exposures while serving in Iraq and Kuwait?  In answering this question, the examiner should consider the Veteran's assertions of ongoing sinus problems since service.  

(b) In light of the fact that the Veteran reported a history of sinus problems on his July 1992 Dental Health Questionnaire, then to the extent possible, the examiner should also determine whether the Veteran had a sinus condition prior to his second period of active service (February 2008-April 2009)?

(c) If so, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pre-existing sinus condition underwent a permanent increase in severity during the Veteran's second period of active service, and if so, was that permanent increase in severity during service due to the natural progression of the condition?

The examiner should review pertinent documents in the Veteran's claims file, in connection with the examination.  All indicated studies should be completed.  Additionally, the examiner should specifically take into consideration the July 1992 Dental Health Questionnaire and the February 2008 examination report which document the Veteran's in-service complaints of sinus and respiratory problems.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed bilateral foot disabilities, including pes planus, hallux rigidus, hammer toe and equinus. 

The examiner should provide the following opinions:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed bilateral foot disability, including pes planus, hallux rigidus, hammer toe and equinus, existed prior to service? 

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed bilateral foot disability, including pes planus, hallux rigidus, hammer toe and equinus, underwent an increase in severity during service.  If the examiner finds that a foot disability did undergo an increase in severity, he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease. 

(c) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral foot disability, including pes planus, hallux rigidus, hammer toe and equinus, is etiologically related to service?

(d) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral foot disability, including pes planus, hallux rigidus, hammer toe and equinus, was caused or aggravated by the Veteran's service-connected bilateral foot plantar fasciitis?

All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for a VA orthopedic examination to determine the nature and severity of the Veteran's service-connected left shoulder disability.  

All indicated studies should be completed, including range of motion studies, to allow for evaluation under 38 C.F.R. § 4.71a.  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakened, excess fatigability, or incoordination associated with the use of the left shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate, whether, and to what extent, the Veteran experiences functional loss of the left shoulder due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

Additionally, the examiner must test the range of motion in active motion, passive motion and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







